Citation Nr: 0103634	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for lung cancer due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1954 
and from July 1954 to March 1955.  

By an October 1994 rating action, the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied the veteran's original claim of service 
connection for lung cancer due to exposure to ionizing 
radiation.  The veteran was notified of the denial of the 
claim, but did not appeal.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 decision of 
the RO which determined that new and material evidence had 
not been presented to reopen the previously denied claim of 
entitlement to service connection.


FINDING OF FACT

Evidence submitted since the October 1994 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1994 RO decision, which denied service 
connection for lung cancer due to exposure to ionizing 
radiation is final.  38 U.S.C.A. § 7105 (West 1991).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for lung cancer due to exposure to 
ionizing radiation is new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In an October 1994 decision, the RO denied service connection 
for lung cancer due to exposure to ionizing radiation.  
Evidence considered at that time included service medical 
records, post-service treatment records and an opinion from 
the VA Assistant Chief Medical Director for Environmental 
Medicine and Public Health.  The veteran was notified of that 
decision later that month; however, no appeal was filed and 
that decision is now final.  38 U.S.C.A. § 7105(c).

In a statement received in October 1997, the veteran 
requested that his claim of service connection for lung 
cancer be reopened.  

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Evidence submitted since October 1994 includes a January 1998 
statement from Margaret A. Deutsch, M.D., who noted that she 
was treating the veteran for small cell lung carcinoma.  The 
physician noted that the veteran was exposed to nuclear blast 
testing during service, and it was this physician's opinion 
that "it is entirely feasible that the radiation exposure 
that he experienced during at that time [sic] did have a role 
to play in the development of his lung cancer."  

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that this new 
evidence bears directly and substantially on the question of 
service connection.  Accordingly, as new and material 
evidence has been submitted, the claim of entitlement to 
service connection for lung cancer due to exposure to 
ionizing radiation is reopened.  


ORDER

New and material evidence to reopen the claim of service 
connection for lung cancer due to exposure to ionizing 
radiation has been submitted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for lung cancer due to exposure to ionizing 
radiation is reopened, the claim must be reviewed on a de 
novo basis.  In order to ensure that the veteran's procedural 
rights are protected so far as his being given adequate 
notice and opportunity to present argument and evidence on 
the underlying question of service connection, a remand of 
the case to the RO is indicated.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Development undertaken prior to the October 1994 rating 
action yielded information that the veteran was in fact 
exposed to radiation during service.  The VA medical opinion 
obtained thereafter considered that information and opined 
that it was "unlikely" that the veteran's lung cancer could 
be attributed to his exposure to radiation in service.  The 
recently submitted medical opinion held the contrary; that 
is, that it was "entirely feasible" that the veteran's in-
service radiation exposure contributed to the development of 
lung cancer. 

The Board finds that the evidence of record is insufficient 
to decide the issue of service connection with any certainty 
and since the Board cannot exercise its own independent 
judgment on medical matters, further examination is required, 
to include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Prior to obtaining that opinion, however, the RO should 
attempt to obtain complete medical records from Dr. Deutsch 
and offer her and the veteran the opportunity to submit 
evidence in support of that opinion.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO should take the appropriate 
steps to contact the veteran and 
determine if he has any additional 
arguments to present on his behalf or 
evidence to submit in support of his 
claim.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
lung cancer since service.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources which have not been previously 
secured, including those from Dr. 
Deutsch.  Duplicative records are neither 
needed nor desirable.  Any duplicates 
received should not be added to the 
claims file, but rather should be 
returned to the veteran for his 
safekeeping.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

3.  Thereafter, the claims file should be 
forwarded to a VA oncologist to determine 
the nature and etiology of the veteran's 
lung cancer.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review.  If 
an additional physical examination is 
deemed necessary by the reviewing 
oncologist that study should be ordered.  
In any event, the oncologist must express 
an opinion as to whether it is at least 
as likely as not that the veteran's lung 
cancer is related to his documented 
exposure to ionizing radiation during 
service.  The examiner must specifically 
address the September 1994 VA opinion and 
the June 1998 opinion offered by Dr. 
Deutsch.  A complete rationale for any 
opinion expressed must be provided. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO should 
readjudicate the claim on the merits.  
The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



